PER CURIAM:
Ozo Obadiah Nwabuoku, a native and citizen of Nigeria, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying Nwabuoku’s motion to reopen as untimely. See 8 U.S.C.A. § 1229a(c)(7)(C)(i) (West 2005 & Supp. 2006); 8 C.F.R. § 1003.2(a) (2006). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Nwabuoku, No. A70-310-741 (B.I.A. Feb. 14, 2006). We also deny Nwabuoku’s pending motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.